Citation Nr: 0806043	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-00 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-operative right first metatarsal phalangeal (MTP) 
joint (big toe) with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran's claims folder is rebuilt and does not contain a 
DD 214.  Various VA documents in the current claims folder 
reflect that he served on active duty from October 1971 to 
September 1973.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (RO), which reopened a claim for service 
connection for a right foot disability.  The rating decision 
granted service connection for post-operative right first MTP 
joint with traumatic arthritis.  The evaluation was 10 
percent, effective April 10, 2002.


FINDING OF FACT

The competent medical evidence reveals that the veteran's 
service-connected post-operative right first MTP joint with 
traumatic arthritis does not constitute a moderately severe 
foot injury and does not include removal of the metatarsal 
head.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for post-operative right first MTP joint with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010-5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In a November 2002 notice letter, prior to the rating 
decision on appeal, the RO advised the veteran and his 
representative of VA's responsibilities to notify and assist 
the appellant in his claim, and what was required to reopen a 
claim for service connection.  Following the November 2002 
notice letter, the RO granted service connection for the 
right big toe disability.  At that time, the RO assigned a 
disability rating and effective date.  As the Court of 
Appeals for Veterans Claims (Court) has stated, "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated-it has been proven."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court further held 
in Dingess that when a claim has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provision is no longer applicable.  Because the veteran's 
claim pertaining to the right great toe has been granted, 
i.e., proven, and he was assigned an initial disability 
rating and an initial effective date, section 5103(a) notice 
is no longer applicable.  As a result, even if there was a 
notice error with respect to the duty to notify that occurred 
prior to the award of service connection and the assignment 
of a disability rating and an effective date, because the 
claim has already been proven and the purpose of section 
5103(a) has been satisfied, that error was nonprejudicial.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted a private medical 
report, and was provided an opportunity to set forth his 
contentions during a November 2007 hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in April 2003 and September 2005 and 
a VA medical opinion was obtained in June 2003.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The veteran is accordingly competent to 
report pain but is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that his service-
connected disability warrants an increased evaluation on any 
basis other than pain.  

The veteran's disability is evaluated as under Diagnostic 
Codes 5010-5284.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, traumatic arthritis is evaluated as degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the diagnostic codes, an evaluation 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a moderate 
foot injury warrants a 10 percent evaluation, a moderately 
severe foot injury warrants a 20 percent evaluation and a 
severe foot injury warrants a 30 percent evaluation.

The maximum evaluation permitted is limited by the amputation 
rule in 38 C.F.R. § 4.68, which provides that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for an amputation at the elective site, were an 
amputation to be performed.  The pertinent section of the 
Rating Schedule provides for a 10 percent evaluation for 
amputation of the great toe without metatarsal involvement 
and a 30 percent evaluation for amputation of the great toe 
with removal of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5171.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2007).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran contends that his service-connected right big toe 
disability results in greater than moderate pain.  During a 
hearing before the undersigned Veterans Law Judge, he 
testified that he has to wear comfortable shoes, limits his 
walking, and is less active than he used to be due to pain 
and swelling.  He took 800 milligrams of Ibuprofen twice a 
day.  He could walk for about 15-20 minutes before having to 
stop and elevate his foot due to the swelling.  He was able 
to do upper body strength exercises and cycle with special 
cycling shoes but could not walk on a treadmill.  His prior 
VA job in maintenance was painful so VA changed his position 
to a desk job in the laundry room.  He retired from VA after 
25 years of government service and began his current job as a 
supervisor at a senior citizens' community.  This job did not 
require him to do actual maintenance work and he had a van to 
move around the complex.  He stated that his VA job had been 
a dead-end so in November 2005 he left it for his current 
job, which paid better.  The veteran testified that 
additional foot surgery was recommended but he had been 
unable to do so because he was a single parent and had never 
had the health insurance to take care of him afterward.  The 
veteran's representative specifically referred to Diagnostic 
Code 5284, under which the veteran is rated, and argued that 
the veteran met the criteria for a 30 percent evaluation.  

Outpatient VA treatment reports show that in 2004 the veteran 
sought treatment at the podiatry clinic for pain of the right 
big toe.  The plan was for the veteran to use Ibuprofen as 
needed for pain.  

The report of an April 2003 VA examination provides that no 
medical records or claims file was available for review.  The 
veteran reported pain with walking, and an inability to run, 
jump or walk on his tiptoes.  The right big toe was always 
larger than the left one, due to swelling.  

On physical examination, the veteran's gait was essentially 
normal but he seemed to avoid the push off phase and it was 
somewhat slower than the expected normal pace.  The right big 
toe MT joint was bigger than the left.  The right big toe was 
smaller than the left, due to surgery.  There appeared to be 
slight swelling around the right first MT joint.  Range of 
motion of the toes was normal except for that of the right 
big toe, which was much reduced and painful, particularly at 
the MT joint.  The final diagnosis was that the veteran 
seemed to have developed significant degenerative changes in 
the first MT joint of the right foot.  He had pain with 
prolonged standing, walking, etc.  The examiner ordered an X-
ray.  

An April 2003 VA X-ray showed that the proximal phalanx of 
the first digit was shortened.  There had been considerable 
sclerosis at the first MTP joint.  In addition, there were 
perimeter osteophytes of that joint and a calcified loose 
body was seen.  The radiographic impression was marked 
degenerative joint disease of the fist MTP joint.

In August 2005 correspondence, a private podiatrist, W.T, 
D.P.M., stated that he saw the veteran several days earlier.  
The veteran's chief complaint was pain at the surgically 
shortened first MPJ of the right foot.  The veteran brought 
with him previous medical records which the private 
podiatrist had reviewed.  Dr. W.T. had taken a current X-ray, 
which showed that the veteran's hallux had receded into the 
MPJ and now there was evidence of degenerative joint disease 
including a fractured portion of bone at the painful medial-
dorsal aspect of the hallux.  There was also flaring at the 
base of the remaining hallux and dorsal spurring at the 
dorsal-distal head of the first metatarsal indicating 
pathologic stresses at this joint that had exacerbated the 
arthritis.  Understanding that the veteran was on his feet 
often at his job at VA, the job would be difficult to handle 
due to the pain he had at he right great toe.  At this point, 
surgery would be the most definitive option to relieve the 
pain.  The most likely measure would be to clean up the joint 
and remove the large fractured fragment.  A joint fusion 
would probably give long-term relief.  

The report of a September 2005 VA examination provides that 
the examiner reviewed the veteran's claims file.  The veteran 
reported a lot of pain and difficulty with prolonged walking 
or standing.  Doing either for more than one hour was quite 
painful and thus he was on light duty.  He could go up and 
down stairs with care but could not do any jumping around and 
could not walk on his toes.  He had to limit his walking.  He 
took pain pills often and had been advised to have additional 
surgery.  

On physical examination, the veteran walked with perhaps a 
slight gait on the right side and avoided the push off part 
of the gait.  The right big toe was smaller than the opposite 
side and the first MT joint was bigger.  Range of motion of 
the right big toe was decreased at both the MT joint and the 
interphalangeal joint.  Range of motion of right second 
through fifth toes was normal.  There was some local 
tenderness over the first MT joint on the right and motions 
of the joints of the right big toe were painful when 
repeated.  Repetitive motions of the right big toe were quite 
painful and the veteran guarded his big toe and started 
pulling it.  Dorsiflexion and plantar flexion force decreased 
rapidly when he attempted to do that over a period of time.  
Range of motion was not significantly affected if done gently 
after such motions but there was significant guarding and it 
was difficult to check the range unless one was gentle.  

The relevant diagnosis was status-post removal of osteoid 
osteoma from the right first MT joint of the right foot in 
1979 with significant traumatic degenerative joint disease 
with loss of range of motion and chronic pain.  The examiner 
repeated the earlier Deluca findings and noted that the 
veteran had switched his VA job from housekeeping to the 
laundry room.  Deluca examination was positive for an 
increase in pain and fatigability.  

Overall, the Board finds that the foregoing evidence weighs 
against entitlement to an initial evaluation in excess of 10 
percent.  The competent medical evidence does not show that 
the veteran's right great toe disability is comparable to a 
moderately severe injury of the foot under Diagnostic Code 
5284.  The evidence shows that the limitation of motion, 
pain, swelling and guarding caused by the service-connected 
disability are limited to the right big toe.  

The Board is aware of the veteran's complaints of pain, as 
well as the September 2005 VA examination finding that 
repetitive motion resulted in increased pain and 
fatigability.  The Board finds that the veteran's testimony 
is credible.  However, the effects of pain reasonably shown 
to be due to this service-connected disability are 
contemplated in the current 10 percent rating assigned.  
There is no indication that the increased pain and 
fatigability causes functional loss that is comparable to a 
moderately severe foot injury under Diagnostic Code 5284.  On 
examination, the veteran's gait was nearly normal and he can 
do some walking and standing before pain occurs.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, supra.  

The Board does recognize that the veteran's disability 
results in limitation of motion of the right great toe.  
However, limitation of motion of the toes is not a disability 
under the Rating Schedule.  Accordingly, limitation of motion 
of the great toe, even to the extent of complete bony 
fixation, is not compensable, except to the extent that such 
limitation contributes to impairment of the foot or other 
musculoskeletal impairment.  As noted above, in this case the 
service-connected disability does not result in impairment of 
the foot or other musculoskeletal impairment comparable to a 
moderately severe foot injury under Diagnostic Code 5284.  

Finally, the Board observes that the medical records of 
record (which include X-ray reports) show that the veteran's 
surgery did not remove the metatarsal head of the right great 
toe.  Without removal of the metatarsal head, the veteran's 
disability cannot be evaluated as greater than 10 percent 
disabling.  See 38 C.F.R. § 4.68 and Diagnostic Code 5171.  

Consideration has been given to providing the veteran a 
higher rating for his service-connected disability on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1) (2007).  
The Board emphasizes that the Rating Schedule is based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  See 38 U.S.C.A. § 1155; 38 
C.F.R. 4.1.  The veteran has testified that while his 
service-connected disability did cause problems at a previous 
job at VA, it does not do so now.  He has not alleged that 
the service-connected disability has ever caused him to miss 
work.  As the evidence of record does not document that his 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization, referral 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) is not applicable under the circumstances.  
Therefore, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to an initial evaluation in 
excess of 10 percent for post-operative right first MTP joint 
with traumatic arthritis.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation in excess of 10 percent for post-
operative right first MTP joint with traumatic arthritis is 
denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


